                                                                     I tJSDl ~,Ul~\-                                                -        - =- - - :_~i
                                                                     I nr\,~---~        1 '.    1t',            1 ·;'
                                                                                                ~
                                                                                                                                                        '
                                                                       tJ \.__.1 ' - \. , • y       ; -,   J   ._:    J                                 I




                                                                      EL!~CT/0 !C.-\L.LY                                                f,    :I rD
UNITED STATES DISTRICT COURT
                                                                      : )( )(' ,: .
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X        , ;~;;r:· /.,-,-!-- r::.3\--llo\i-·;::~--
                                                                      L    1 '., 1 . l I,.                           , J.
                                                                                                                            -
                                                                                                                                             \...J
                                                                                                                                --··--- - · - - - -
                                                                                                                                                            j
OKLAHOMA LAW ENFORCEMENT                                                  ----                                                             -  --

RETIREMENT SYSTEM et al.,
                      Plaintiffs,
         -against-                                                          18 CIVIL 3021 (JMF)

                                                                                 JUDGMENT
TELEFONAKTIEBOLAGET LM ERICSSON
et al.,
                   Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Memo Endorsed Order dated March 13, 2020, judgment is entered in

Defendants' favor.

Dated: New York, New York
       March 16, 2020



                                                                     RUBY J. KRAJICK

                                                                          Clerk of Court
                                                               BY:

                                                                     ~
